Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Kim et al.				:
Application No. 16/408,373			:		
Filing Date: May 9, 2019			:		Decision on Petition
Patent No. 10,628,.022			:
Issue Date: April 21, 2020			:
Attorney Docket No. 600700-000032		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed November 10, 2020, requesting reissuance of the letters patent.

The petition is granted.

The application issued as a patent on April 21, 2020

The patent was mailed to the address of record.

For unclear reasons, the United States Postal Service returned the patent to the Office undelivered.

The record fails to include any facts indicating the return of the patent was the result in whole, or in part, of an error by the applicant.

In view of the prior discussion, the petition is granted.

The original letters patent will be re-mailed in due course.

Telephone inquiries related to the petition should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  Any questions concerning delays in the re-issuance of the original Letters Patent should be directed to the Application Assistance Unit at 571-272-4200.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions